Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2022 has been entered.
 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-4, 6, 8-14 are rejected under 35 U.S.C. 101 because the invention is directed to an abstract idea without significantly more.  Independent claims 1 and 11 recite “performing...a key range lookup for a particular database key that includes traversing the particular branch.”
The limitation of performing a key range lookup for a particular database key that includes traversing the particular branch, as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process but from the recitation of implementing it on generic computer components. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, “performing” in the context of this claim encompasses a observing a particular branch of a tree data structure and evaluating whether a particular database key is contained in the tree branch by traversing through it. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, claims 1 and 11 recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – using a computer system in system memory. The computer system is recited at a high-level of generality (i.e., as a generic computer device). The other additional elements of “storing...a tree data structure that is usable to determine whether a record for a database key is not stored in a file, wherein the tree data structure comprises a plurality of subtree data structures, wherein a first subtree data structure that is connected to a second subtree data structure as part of a particular branch of the tree data structure includes pointer information having data that specifies a memory size of the second subtree data structure and a location in the system memory where the second subtree data structure is store, wherein a memory size of the tree data structure does not permit the tree data structure to be loaded entirely into a system cache of the computer system, and wherein a memory size of the first and second subtree data structure permits the first and second subtree data structures to be loaded entirely into the system cache” and “wherein the performing includes fetching, into the system cache from the system memory, a respective continuous block for a first subtree data structure encompassing a particular range of levels in the multi-level tree data structure, wherein the fetching is performed without accessing one or more other subtree data structures encompassing one or more levels within the particular range of levels, and wherein the continuous block for the first subtree data structure includes pointer information having data that specifies a memory size of a second subtree data structure that enables the computer system to fetch the second subtree data structure entirely” represent mere extra-solution activity of data gathering to the judicial exception. The additional elements storing a tree data structure and performing a key range lookup by loading the second subtree data structure into the system cache represents mere data gathering steps necessary for the user to gather observable data to perform the abstract idea step(s).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claims 1 and 11 are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer system in system memory amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional limitations, storing...a tree data structure that is usable to determine whether a record for a database key is not stored in a file, wherein the tree data structure comprises a plurality of subtree data structures, wherein a first subtree data structure that is connected to a second subtree data structure as part of a particular branch of the tree data structure includes pointer information having data that specifies a memory size of the second subtree data structure and a location in the system memory where the second subtree data structure is store, wherein a memory size of the tree data structure does not permit the tree data structure to be loaded entirely into a system cache of the computer system, and wherein a memory size of the first and second subtree data structure permits the first and second subtree data structures to be loaded entirely into the system cache, represent insignificant extra solution activity of mere data gathering that amount to simply appending well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality.  According to the applicant’s specification, the elements of storing a multi-level tree data structure is well-understood, routine, conventional activity previously known to the industry, specified at a high level of generality. The applicant’s specification, as discussed in the background of the invention, explains “Modern database system...enable users to store a collection of information...maintain a log-structured merge-tree (LSM tree) having multiple levels that each store information in database records as key-value pairs” (see Applicant’s Specification, [0002]).  The additional limitations, wherein the performing includes fetching, into the system cache from the system memory, a respective continuous block for a first subtree data structure encompassing a particular range of levels in the multi-level tree data structure, wherein the fetching is performed without accessing one or more other subtree data structures encompassing one or more levels within the particular range of levels, and wherein the continuous block for the first subtree data structure includes pointer information having data that specifies a memory size of a second subtree data structure that enables the computer system to fetch the second subtree data structure entirely, represent insignificant extra solution activity of mere data gathering that amount to simply appending well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality.  According to the applicant’s specification, the elements of fetching a multi-level tree data structure is well-understood, routine, conventional activity previously known to the industry, specified at a high level of generality. The applicant’s specification, as discussed in the background of the invention, explains “Modern database system...enable users to store a collection of information...maintain a log-structured merge-tree (LSM tree) having multiple levels that each store information in database records as key-vlaue pairs” (see Applicant’s Specification, [0002]).  Furthermore, these additional limitations indicate a field of use or technological environment in which to apply a judicial exception that does not amount to significantly more than the exception itself. In this case, the mental process of performing a key lookup is directed to the particular field of database lookup technology. This limitation is merely an incidental or token additional to the claim that does not alter or affect the mental process steps performed. Claims 1 and 11, as a whole, are directed to an abstract idea. The additional elements are not sufficient to overcome the essentially mental nature of these claims, as they recite the use of data structures as mere tools of data gathering. Accordingly, claims 1 and 11 are not patent eligible.

Claims 15-16, 19-20 are rejected under 35 U.S.C. 101 because the invention is directed to an abstract idea without significantly more.  Independent claim 15 recites “performing...a key range lookup for a particular database key that includes traversing the particular branch.”
The limitation of performing a key range lookup for a particular database key that includes traversing the particular branch, as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process but from the recitation of implementing it on generic computer components. That is nothing in the claim element precludes the step from practically being performed in the mind. For example “performing” in the context of this claim encompasses a observing a particular branch of a tree data structure and evaluating whether a particular database key is contained in the tree branch by traversing through it. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, claim 15 recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – using a computer system in system memory. The computer system is recited at a high-level of generality (i.e., as a generic computer device). The other additional elements of “storing...a tree data structure that is usable to determine whether a record for a database key is not stored in a file, wherein the tree data structure comprises a plurality of subtree data structures, wherein a first subtree data structure that is connected to a second subtree data structure as part of a particular branch of the tree data structure includes pointer information having data that specifies a memory size of the second subtree data structure and a location in the system memory where the second subtree data structure is store, wherein a memory size of the tree data structure does not permit the tree data structure to be loaded entirely into a system cache of the computer system, and wherein a memory size of the first and second subtree data structure permits the first and second subtree data structures to be loaded entirely into the system cache” and “wherein the performing includes loading the second subtree data structure into the system cache using the pointer information included in the first subtree data structure” represent mere extra-solution activity of data gathering to the judicial exception. The additional elements storing a tree data structure and performing a key range lookup by loading the second subtree data structure into the system cache represents mere data gathering steps necessary for the user to gather observable data to perform the abstract idea step(s).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim 1 is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer system in system memory amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional limitations, storing...a tree data structure that is usable to determine whether a record for a database key is not stored in a file, wherein the tree data structure comprises a plurality of subtree data structures, wherein a first subtree data structure that is connected to a second subtree data structure as part of a particular branch of the tree data structure includes pointer information having data that specifies a memory size of the second subtree data structure and a location in the system memory where the second subtree data structure is store, wherein a memory size of the tree data structure does not permit the tree data structure to be loaded entirely into a system cache of the computer system, and wherein a memory size of the first and second subtree data structure permits the first and second subtree data structures to be loaded entirely into the system cache, represent insignificant extra solution activity of mere data gathering that amount to simply appending well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality.  According to the applicant’s specification, the elements of storing a multi-level tree data structure is well-understood, routine, conventional activity previously known to the industry, specified at a high level of generality. The applicant’s specification, as discussed in the background of the invention, explains “Modern database system...enable users to store a collection of information...maintain a log-structured merge-tree (LSM tree) having multiple levels that each store information in database records as key-value pairs” (see Applicant’s Specification, [0002]).  The additional limitations, wherein the performing includes loading the second subtree data structure into the system cache using the pointer information included in the first subtree, represent insignificant extra solution activity of mere data gathering that amount to simply appending well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality.  According to the applicant’s specification, the elements of storing a multi-level tree data structure is well-understood, routine, conventional activity previously known to the industry, specified at a high level of generality. The applicant’s specification, as discussed in the background of the invention, explains “Modern database system...enable users to store a collection of information...maintain a log-structured merge-tree (LSM tree) having multiple levels that each store information in database records as key-vlaue pairs” (see Applicant’s Specification, [0002]).  Furthermore, these additional limitations indicate a field of use or technological environment in which to apply a judicial exception that does not amount to significantly more than the exception itself. In this case, the mental process of performing a key lookup is limited or directed to the particular field of database lookup technology. This limitation is merely an incidental or token additional to the claim that does not alter or affect the mental process steps performed. Claim 15, as a whole, is directed to an abstract idea. The additional elements are not sufficient to overcome the essentially mental nature of these claims, as they recite the use of data structures as mere tools of data gathering. Accordingly, claim 15 is not patent eligible.

Claims 2-4, 6, 8-10, 12-14, 16 and 19-20 depend on claims 1, 11, 15 and include all the limitations of claims 1, 11, 15. Therefore, claims 2-4, 6, 8-10, 12-14, 16 and 19-20 recite the same abstract idea practically being performed in the mind, and the analysis must therefore proceed to Step 2A Prong Two.

Claim 2 recites the additional limitation wherein a first character of the particular database key corresponds to a node in the first subtree data structure and a second character of the particular database key corresponds to a node in the second subtree data structure. This judicial exception is not integrated into a practical application. The additional limitations merely indicate a field of use or technological environment in which to apply a judicial exception that does not amount to significantly more than the exception itself. The claims merely associate the mental process with a particular data source or particular type of data. This limitation is merely an incidental or token additional to the claim that does not alter or affect the mental process steps performed. Claim 2 is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements merely indicate a field of use or technological environment in which to apply a judicial exception that does not amount to significantly more than the exception itself. The claim merely limits the mental process to a particular data source or particular type of data. Claim 2 is not patent eligible.
Claims 3, 12, 16 recite the additional limitation wherein the pointer information identifies a location in the system memory where a continuous block for the second subtree data structure is stored. This judicial exception is not integrated into a practical application. The additional limitations merely indicate a field of use or technological environment in which to apply a judicial exception that does not amount to significantly more than the exception itself. The claims merely associate the mental process with a particular data source or particular type of data. This limitation is merely an incidental or token additional to the claim that does not alter or affect the mental process steps performed. Claims 3, 12, 16 are ineligible.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements merely indicate a field of use or technological environment in which to apply a judicial exception that does not amount to significantly more than the exception itself. The claim merely limits the mental process to a particular data source or particular type of data. Claims 3, 12, 16 are not patent eligible.
Claim 4 recites the additional limitation wherein the fetching is performed using the pointer information that is included in the continuous block for the first subtree data structure. This judicial exception is not integrated into a practical application. The additional limitations merely indicate a field of use or technological environment in which to apply a judicial exception that does not amount to significantly more than the exception itself. The claims merely associate the mental process with a particular data source or particular type of data. This limitation is merely an incidental or token additional to the claim that does not alter or affect the mental process steps performed. Claim 4 is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements merely indicate a field of use or technological environment in which to apply a judicial exception that does not amount to significantly more than the exception itself. The claim merely limits the mental process to a particular data source or particular type of data. Claim 4 is not patent eligible.
Claim 6 recites the additional limitation wherein the memory size indicates a number of cache lines that the second subtree data structure consumes when stored in the system cache. This judicial exception is not integrated into a practical application. The additional limitations merely indicate a field of use or technological environment in which to apply a judicial exception that does not amount to significantly more than the exception itself. The claims merely associate the mental process with a particular data source or particular type of data. This limitation is merely an incidental or token additional to the claim that does not alter or affect the mental process steps performed. Claim 6 is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements merely indicate a field of use or technological environment in which to apply a judicial exception that does not amount to significantly more than the exception itself. The claim merely limits the mental process to a particular data source or particular type of data. Claim 6 is not patent eligible.
Claim 8 recites the additional limitation updating, by the computer system, the multi-level tree data structure to include one or more nodes, wherein the updating includes modifying a particular one of the plurality of subtree data structures such that a particular range of levels encompassed by the particular subtree data structure is changed. This judicial exception is not integrated into a practical application.  Updating a tree data structure by modifying the structure, as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process. The additional element represents a further mental process step of evaluating changes to a data structure and modifying the data structure on pencil with paper.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Claim 8 is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents a further mental process step.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claim 8 is not patent eligible.
Claim 9 recites the additional limitation receiving a request to perform a transaction that includes a writing, to a database, the file that includes the set of records; and performing the transaction, including generating the multi-level tree data structure wherein the multi-level tree data structure is associated with the file. This judicial exception is not integrated into a practical application.  The additional element represents a further mental process step of observing a pre-defined request and then evaluating the request against a data structure that is organized in the user’s mind or written down on paper with pencil.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Claim 9 is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents a further mental process step.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claim 9 is not patent eligible.
Claims 10, 20 recite the additional limitation wherein the multi-level tree data structure is stored as a continuous block of information in the system memory, and wherein the tree data structure is not stored as one continuous block of information in the system memory, respectively. This judicial exception is not integrated into a practical application. The additional limitations merely indicate a field of use or technological environment in which to apply a judicial exception that does not amount to significantly more than the exception itself. The claims merely associate the mental process with a particular data source or particular type of data. This limitation is merely an incidental or token additional to the claim that does not alter or affect the mental process steps performed. Claims 10, 20 are ineligible.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements merely indicate a field of use or technological environment in which to apply a judicial exception that does not amount to significantly more than the exception itself. The claim merely limits the mental process to a particular data source or particular type of data. Claims 10, 20 are not patent eligible.
Claims 13, 14, 19 recite the additional limitation updating the multi-level tree data structure to include a set of nodes, wherein the updating includes expanding the set of linked nodes of one of the plurality of subtree data structures to include one or more of the set of nodes and  updating the multi-level tree data structure to include a set of nodes, wherein the updating includes splitting one of the plurality of subtree data structures into two or more subtree data structures, and updating the tree data structure to include a set of nodes, wherein the updating results in the tree data structure including one or more additional subtree data structures, respectively.  This judicial exception is not integrated into a practical application.  Updating a tree data structure by modifying the structure, as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process. The additional element represents a further mental process step of modifying the data structure mentally or on pencil with paper.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Claims 13, 14, 19 are ineligible.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents a further mental process step.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claims 13, 14, 19 are not patent eligible.



Response to Amendments & Arguments

Applicant’s arguments with respect to claims rejected under 35 U.S.C. 103 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-4, 6, 8-16, 19 and 20 has been withdrawn. 



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fanghaenel et al., US 2019/0236156.
Ross et al., US 6,711,562.
Waghulde US 2017/0212680. 
Wang et al., US 2020/0201821. 
Idreos et al., US 2020/0341889.
Spillane et al., US 2020/0183906.
Borthakur et al., US 2014/0188870
Gajic US 2013/0332484.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803. The examiner can normally be reached Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENSEN HU/Primary Examiner, Art Unit 2169